 ELION CONCRETEElion Concrete, Inc.andMuhammad Ibn HoballahElion Concrete,Inc.andCarpenters District Coun-cil,Baltimore and Vicinity,a/w United Broth-erhood of Carpenters and Joiners of America.Cases 5-CA-17977 and 5-CA-1831311December 1987DECISION AND ORDERBY MEMBERS BABSON, STEPHENS, ANDCRACRAFTOn 18 September 1987 Administrative LawJudge Bernard Ries issued the attached decision.The Respondent filed exceptions' and a supportingbriefThe National Labor Relations Board has delegat-ed - its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Elion Con-crete,Inc.,Baltimore,Maryland, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.'The General Counsel filed a motion to strike the Respondent's excep-tions because the exceptions fail to comply with the requirements of Sec102 46(b) of the Board's Rules and Regulations The Respondent filed aresponse to the General Counsel's motion Sec 102 46(b) states that anyexception which does not comply with the requirements of that section"may be disregarded " Although the Respondent's exceptions do notfully comply with the requirements of Sec 102 46(b), we find that theyare not so deficient to warrant striking Accordingly, we deny the Gener-alCounsel's motionZThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsWe correct the judge's citation toDither Bros Printing Co,258 NLRB357 (1981), in fn 27 of his decisionSteven J. Anderson, Esq,for the General CounselEdward J. Gutman, EsqandFrank L. Kollman, Esq.(Blum, Yumkas, Mailman, Gutman & Denick, "P.A.),ofBaltimore, Maryland, for the Respondent.Eugene J. Shanahan,of Severna Park, Maryland, for theUnion Charging Party.DECISION69STATEMENT OF THE CASEBERNARD RIEs, Administrative Law Judge Theseconsolidated cases'were tried in Baltimore, Maryland,on 20 and 21 April and 1 May 1987 Their only commonlink is that they happen to involve the same Respondent;they were tried together for purposes of economy 2Briefswere received from the General Counsel andRespondent about 20 July 1987 Having carefully consid-ered the briefs, having reviewed the exhibits and thetranscript of proceedmgs,3 and keeping in mind my im-pression of the witnesses as they testified, I make the fol-lowingFINDINGS OF FACT1.THE CASE OF MUHAMMAD IBN HOBALLAHA. The IssuesThe complaint alleges that Respondent committed twounfair labor practices with respect to Hoballah. It firstasserts that his 23 October 1985 discharge was unlawful-lymotivated by his various protected concerted activi-ties.Second, the complaint claims that Hoballah, havingbeen reinstated on 4 November 1985, and then legiti-mately laid off on 17 January 1986, was again discrimi-nated against on and after 9 April 1986, when Respond-ent failed to recall him to work, the latter discriminationassertedly violative of Section 8(a)(1) and (4) The pur-ported causes of this violation were both that Hoballahcontinued to concertedly complain about terms and con-ditions of employment after 4 November 1985 and thathe "threatened to file and/or Respondent believed Ho-ballah had filed an unfair labor practice charge againstRespondent."B. Preliminary ObservationThe witnesses in this case, on both sides, were mostlyan unimpressive lot- defensive, partisan, evasive, some-times simply victims of poor recollection but also gener-allycommitted to winning the case for their sideThrough the murk, however, taking into account theconcessions, contradictions, and probabilities littering thelandscape, certain truths seem to twinkle faintly butsteadilyC TheMaterial FactsOn 24 August 1985 Hoballah went to work as a labor-er for Respondent, a Baltimore concrete contractor, at aconstruction site called St Paul Street Plaza There may'The complaint caption misspells the first name of the individualCharging Party in Case5-CA-17977 I havecorrected it here'The charge in Case 5-CA-17977 was filed on 9 April1986, amendedon 16 April,and again amended on 29 September,the original complaintin that case issued on 22 May, and the amended complaint on 5 Decem-berThe charge in Case 5-CA-18313 wasfiled on 29 August 1986, andthe complaint issued on 16 March 1987(the date"1986" shown on thelatter complaint, which also consolidated the two cases, is obviously er-roneous)IErrors in the transcript have been noted and corrected287 NLRB No. 10 70DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhave been four supervisors on the job, but only three arerelevant hereTom Williams (evidently a primus interpares among the foremen), Elwood (Woody) Hartman,and Maybry ( "C.D.") Lynch The job superintendentwas James L (J. L.) Parks 4 Hoballah was firstassignedtoWilliams' crew and later was transferred to Hartman'screw. The job consisted of haulingmaterials to areaswhere carpenters constructed concrete forms. Hoballahwas occasionallyassignedto take charge of a crew in theabsence of a foreman or to perform a task as the head ofa smallcrew, as was fellow employee Rex; in such ca-pacities, they were knownas leadmen.The General Counsel undertook to paint a picture of aseries of incidents, all assertedly constituting concertedprotected activity, in which Hoballah engaged betweenhis hiring on 24 August 1985 and his discharge on 23 Oc-tober 1985, and a continuation of such conduct after hisreinstatementabout 4 November 1985 and his layoff atthe time the job ended in January 1986. One major prob-lem with the present record is that none of the witnesseshad any reliable idea about when in these two periods aparticular incident took place, an evidentiary gap thatmight, in one view of the case, be of significance.A second problem is that Hoballah and most of theotherwitnesses displayed contempt for the truth. Al-though a comprehensive catalogue of Hoballah's fabrica-tions is unnecessary, a good example may be his un-abashed willingness to insert, at almost every conceiva-ble point in his testimony, magic words that would showthat the particular problem under discussion was eitherconcertedly embraced by fellow employees or that an-other employee requested Hoballah to act on his behalf,and that Hoballah conveyed these facts to supervisors inthe course of discussions with them.5Hoballah described several occasions on which hemade some effort to assist other employees (or, in one in-stance, to protect the dignity of all the black employeeson the job) by making approaches to supervisors Judg-ing from the concessions made here and there by Re-spondent'switnesses,who were just about as un-trustworthy as Hoballah, it seems clear that on a numberof the occasions, Hoballah did play a role by speaking toa supervisor, but the time at which each instance oc-curred and whether they entailed all the elements neces-sary to Section 7 protection, as set out by the Board inMeyers Industries,268 NLRB 493, 497 1984(Meyers 1),4Because racial attitudes are adverted to here, it may be worth notingthatHoballah and Williams are black, and Parks, Hartman, and Lynch(and one "Rex," a fellow employee of Hoballah's) are white A majorityof the laborers were black5Thus, for example, in describing his alleged conversation with Super-intendent Parks about the discharge of an employee named Green, Ho-ballah's first version of the discussion was silent about what he-said toParks about his own role in the matter, but after a few leading questionsby the General. Counsel, Hoballah quickly added that he not only toldParks that "Green asked me to talk to [Parks]," but he was also certainthat he mentioned the same request to Hartman "when he gave me per-mission to go see Mr Parks " Nothing in Hoballah's detailed account ofthe Green incident in his first pretrial affidavit refers to having told Parksor Hartman that Green had asked Hoballah to speak for himHoballah made three Board affidavits, on 16 April, 7 May, and 15 Sep-tember 1986 In addition to their internal inconsistencies and externalconflicts with Hoballah's testimony, they raise certain questions that willbe considered at the appropriate timeremanded sub nom.Prill v.NLRB,755 F.2d 941 (D C.Cir. 1985), reaffirmed 281 NLRB 882 (1986), are, by andlarge, unanswerable questions.For example, given the coy and defensive testimony ofForeman Lynch and the hedged admissions of ForemanHartman,I believe that there was a day on which Lynchuttered a particularly offensive racial slur over thewalkie-talkie and that Hoballah complainedtoHartmanabout the use of suchlanguage 6I further believe it pos-sible thatHoballah spoke to the other black workerspresent, as Hartman's testimony in the preceding foot-note attests. The question of whether the other employ-ees were, as Hoballah testified, also incensed by the re-marks and appointed him to complain, or whether theysimply said, as Hartman testified, "Hey, you know, weare on a construction job," is not answered by the wholeof Hoballah's evidence.'In any event,it isprobable that Hoballah went to seeWilliams; that the two of them in turn spoke to Lynch;thatWilliams told Lynch that he "did not want this sortof thing going on";8 that Lynch apologized and said itwould not happenagain,but that, as Hoballah left withWilliams, he heard Lynchagain makingracist remarksover the radio;9 that Williams and Hoballah went to seeJ.L. Parks, who called in Lynch, that Lynch told Parksthat he had already apologized; that Parks asked Hobal-lah if that was acceptable, that Hoballah said that it was;and that Parks told everyone to return to work, whichthey did.It is not at all clear that any other employees joined inHoballah's protest or, expressly or implicitly, authorizedhim to represent them in prosecuting it. Even if they did,however, the record does not show that such supportwas known either to Williams or Parks. Finally, as in the6Hartman was the sort of witness who, if enough questions on thesubjectwere asked, tended to go from the "possible" to the particularwithout blinking an eye In this instance, he first stated that Hoballah"might have" complained to him about racist remarks made by Lynch, "Idon't knowHe might have said somethingIdon't remember "After pages of such "possibles" and "don't remembers," Hartman eventu-ally, in answer to the question, "So Muhammad said to you that he over-heard racist remarks on the radio when he was standing next to you')",replied, "I told him I didn't hear them, you know[H]e just wentand asked, you know, as he was working, he talked to the other guys andthey didn't think nothing of it "7He testified that a fellow worker named "Big Jerry" became veryangry at Lynch, that Hoballah calmed him down, that Big Jerry said thatsomeone should complain to Williams, and that the employees chose Ho-ballah as their emissary In his April affidavit, however, Hoballah statedonly that he "looked over at the other crew members and I knew by theway they looked that they had heard this [they stopped working] " Then,after asking Hartman to chastise Lynch and being told to "ignore it," Ho-ballah went to see Williams (with, as he testified, Hartman's permission)As shown above, even Hartman had Hoballah more engaged with theother employees than Hoballah's first affidavit indicatesThe affidavit further states that Lynch frequently used "racist terms"on the job and that Hoballah had talked to him "many times" about theuse of such language The affidavit then says, "None of the other em-ployees asked me to talk to 'CD' about this-it was something I did onmy own " This sentence, however, is scratched out, and the followingsentence is squeezed into the last two lines of the paragraph "The blackemployees talked often about 'CD' using such racially derogatory terms,and, in one such discussion, I told them that I would talk to 'CD' aboutit " At the hearing, Hoballah explained that the sentence was crossed outnot because it was untrue, but because it was misleadinga See Hoballah's first affidavit9 See Hoballah's first affidavit ELION CONCRETEforegoing incident, the record shows that Hoballah wasgenerally catered to by the foremenThe other incidents offered as examples of protectedconcerted activity all have to do with Hoballah actingon behalf of aggrieved employees As noted, it is noteasy to discern which of these reported events occurredbeforeHoballahwas discharged on 23 October andwhich after he was reinstated about 4 November. 1 ° An-other similarity between the incidents is the seeming pa-tience andconsideration with which, even according toHoballah, he was generally treated by the supervisors.There wasan instance,in "maybe November-Octo-ber or November, somewhere in there," whenHartmanengaged inextended horseplay with Hartman'scousin,employee Rex (patting him on the buttocks), infuriatingRex and causing him to ask Hoballah to intercede withHartman.Hoballah privately reminded Hartman that Rexwas sensitive. Hartmansaid,"Fuck him." The conversa-tion ended on that note. Rex did not testify. None of Ho-ballah's three affidavits mention such an incident. Thereisno indicationinHoballah's testimony that, if Rex didask him to intervene, Hartman was aware of the request.In the next incident related by Hoballah (in "Novem-ber, somewhere around thattime"),a discharged em-ployee named Green assertedly asked Hoballah to helphim regainhis job. As earlier related, Hoballah says hespoke to Hartman and Parks about Green's possible rein-statement, but his testimony varied about whether hetold them that Green had asked him to do so His affida-vits do not state that he told Parks that Green had askedHoballah to represent him.On some day ("maybe around the first of November,somewhere around in that first week or so. I don't reallyrecall"; "I think after I was reinstated."), employee MarkParks was sent home for going to lunch despite the factthat Hartman had asked him to postpone lunch in orderto lend him a hand. Hoballah, who cultivated the falsenotionon the job that Mark was his child, asked Hart-man for leave to see Parks to "save my son."Hartmangave him 5 minutes to do so. After Hoballah made hisplea to Parks to spare "my son," Parks conferred withHartman andothers and told Hoballah the verdict- thatMark would be retained but henceforth would be deniedthe privilege of working overtimeIn another incident involving Mark Parks (in the firstor second week of October, according to Mark), hiscrew was laid off He asked Hoballah to help him Ho-ballah approachedWilliams,who said that he wouldkeepMark on his own crew if J. L Parks approved.The next day, Hoballah and Mark spoke to Parks, whosaidthatMark could stay on the payroll.Hartman wasnot involved in this episode.Hoballah testified that a discharged employee namedColeman asked for assistance. Hoballah went to Hart-man, and then to Parks, to determine the reason for thedischarge. Parks gave his reasons, and Hoballah attempt-ed to defend Coleman. In answer to a leading question,io For what it may be worth, at one point Hoballah agreed with Re-spondent's counsel that "most of these incidents where you testified aboutwhere you helped the men took place after you came back to work "71Hoballah testified that he told Parks that Coleman hadasked him to speak for him I IHoballah testified that "maybe around the middle ofNovember or December, somewhere around in there"(but later, "around somewhere around November, thefirstweek, second week"), a fellow employee (known as"Shorty Schiz") approached Rex and said that he hadbeen discharged because he had refused to buy a cup ofcoffee for Lynch Rex then told Shorty, according toHoballah, that "Muhammad might be able to help you."Hoballah told Shorty that he would research the matterin the library after work. He told the men that they hadto putup a unitedfrontagainstsuch treatment (theyasked, "Well, what can we do, man? What can we do?")He urged that they go to see Parks. Lynch had beenstandingnot far away and his crew had stopped to listen;Lynch told the men to get back to work. When Hobal-lah asked about the discharge, Lynch replied that he didnot have to talk to Hoballah. This latter testimony con-tradictsHoballah's first affidavit, which states that afterLynch told the men to work, "I left." 12The next morning,as the men lined uptowork, Ho-ballah spoke to Parks about the matter, and Parks agreedto investigate. 13Hoballah testified that Shorty later came to Parks'officewith a woman, and the two conferred with Parks,Lynch, and Williams. Hoballah later learned that Shortyhad been transferred to another jobsite. Hartman playedno part inthisincident.Hoballah was discharged on 23 October Hoballah tes-tified that he, Rex, and an employee named Mark14 wereinstructed by Hartman to move certain materials on thetop deck They were told by some carpenters what wasto be done, but Hoballah wanted, for some reason, toconfirm the instruction with Lynch, who told him to dowhat the carpenters had indicated.While they weredoing so, however, Hartman appeared and, addressingRex, said, "Goddamn, Rex. What the hell. Why didn'tyou do what I told you to do?" Rex responded,"Woody, what the hell are you hollering at me for. God-damn you, we did what you said."The argument continued in this vein, with Mark andRex explaining that they had done what the carpentershad instructed Then, according to Hoballah, Mark said" Hoballah further testified that Coleman got his job back the nextday-but had to pay Williams $200 for the privilege12Employee Norman Drenning recalled this incident in "November "He said that Hoballah told the 15 men present that they should "all sticktogether and take the grease[sic], complaints,to the superintendent anddiscuss that with him " Lynch was standing directly above their heads,listening, and told them to return to work Drenning seemed a crediblewitness13Hoballah's testimony went"[P]arks said, 'Muhammad, I don't thinkithappened that way ' He said, 'I will investigate into it' And I said,'Well, Shorty asked me to say something in his defense' And he said, 'I'lllook into itGo to work "' Hoballah's first affidavit states that he cannotrecallwhether Shorty requested such help "or if I volunteered," despitethe subsequent elaborate testimony about Rex's referral14At another point, Hoballah testified that "maybe 4 or 5 employees"were sent out Mark Parks testified that he was part of the crew selectedby Hartman But Hoballah,testifyingafterParks,stated, "We all was sentupstairs precisely by name 'Malcom, Rex,' a white guy that they say wasnot on the crew but was,and his name was Mark also,not this Mark[Parks]but it was a white Mark " 72DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto him, "Talk to that damn fool" and Rex said, "Muham-mad, would you try to explain this, because you can ex-plain things better than I." Whereupon Hoballah under-took to explain the sequence of events, and Hartman re-plied, "Shut up I wasn't talking to you I was talking toRex " Hoballah persisted in attempting to talk, conceded-ly "yelling" even louder than Hartman in his attempt,and was again ordered to "shut up," Hartman allegedlyadding, I'm not talking to you. Why are you always rep-resenting the men?Why don't you let them talk forthemselves?" Hoballah assertedly reminded Hartman thatMark and Rex had just asked him to intervene. Moreangrywords were exchanged. Hoballah finally toldHartman that he kept "trying to instill fear in all of us,including me," and that he would like to go back to hisoriginal crew under Tom Williams. Hoballah testifiedthat Hartman gave him permission to see Williams, buttold him, "If you go, don't come back." When he askedWilliams for a transfer, however, Hoballah was told thatWilliams was being "put in a bind" because taking himback would "look like I'm going over Woody's head "Hoballah returned to Hartman and received permissionto speak to Parks. Parks called Lynch on the walkie-talkie to find out what had happened, told Lynch andHartman to come to his office, and had Hoballah stepoutsideHoballah could hear Parks criticizing Hartmanfor "pressuring" the men when he had no right to, andhe heard Hartman say that Hoballah was "the problem."Parks then called Hoballah in and said that he had beenin the business for 30 or 40 years and came from the oldschool, and whether it was right or wrong, Hartman"works for Elion Concrete" and if anyone is to go, "Itwon't be Woody because I need him."In response to a leading question, Hoballah recountedthat at some point, Hartman had said he was "tired ofme representing the men and standing in the way of himdoing his job." Another leading question adduced the ad-ditional information that Parks had said, when he men-tioned the "old school," As long as I'm superintendenthere, there is never going to be a union here" and thatHoballah had replied that he was not trying to form aunion because the men were "not ready" for one In theend, Parks told him that he was terminated.In certain aspects, Hoballah's April affidavit with re-spect to this incident differs from his testimony. The affi-davit fails to state that either Rex or Mark asked Hobal-lah to use his good offices to make Hartman understandthe background of the dispute, and also omits any refer-ence to the fact that Hartman repeatedly told Hoballahto "shut up " The affidavit also neglects to note that, asHoballah and Mark Parks testified, before there was anysuggestion of involving Parks, Hoballah had told Hart-man that he wanted to see Williams about transferring tohis crew; it states instead, "Woodie said to go downstairsand see the old man, because he was tired of me tellinghim his job and representing the men I said that Iwanted to see Tom first" The affidavit says that, in thetermination conversation, "Woodie said thatI was alwaysfinding fault in what he tells me to doI asked Woodie foran example, and Woodie said,`Just like upstairs justnow."'(Emphasis added) At the hearing, however, thiscolloquy becameQ.Did Woody ever say what it was thatyou had done that upset him?A. Woody said he wastired of me representing themenand standing in the way of him doing his job.Q Representing the men Did he give any exam-ple or did he just say "representing the men"A He said, "Just like upstairs, there."Hartman testified that, as Hoballah admitted,' 5 on 23October, Hoballah kept butting into his chastisement ofRex, despite repeated instructions to "shut up," untileventuallyHoballah said that he wanted to transfer toWilliams' crew Hartman replied that that was fine, butthat if Williams did not want him, Hartman did not wanthim back either. Although Hartman had not thought ofdischarging Hoballah, once the latter had said that he nolonger wanted to work for Hartman, Hartman "didn'tthink it would be appropriate for him to come back andwork for me when he didn't want to work for me."J.L Parks was obviously confused about the eventssurrounding the termination of Hoballah. He testified,contrary to both Hartman and Hoballah, that ontwooc-casions prior to the discharge, Hartman had come to himcomplaining about "having problems with Muhammadand him telling the other laborers that they didn't haveto do what he told them to do,"bothoccurrences havingto do with the movement of lumber from one location toanother, and that the second time, Hartman "let him go."Subsequently, he testified that he "guess[ed] when itcomes down to it, you could say that I" made the termi-nation decision, because Hartman told him that Hoballah"is telling a lot of men to interfere with what I'm doingHe's telling the other men they don't have to do thework " Hoballah's testimony, however, does not reveal asingle instance which could even generously be charac-terized as Hoballah "telling the other men they don'thave to do the work."As discussed, while the timing of the incidents testifiedto by Hoballah is most unclear, it tenuously appears thatmost of them may have occurredafterHoballah was re-instated on or about 4 November, of the incidents dis-cussed, Hartman generally played a most tangential rolein the events, which in no wise constituted efforts byHoballah to "tell the other men they don't have 'to dothework 1116Accordingly, I view Parks' testimonialcontribution to this issue as the product of uncertaintyabout what it was that he was supposed to testify to."isAsked on cross-examination if he had been "yelling" at Hartman,Hoballah answered, "Yes", and when asked if he had been "interferingwith [Hartman's] conversation with Rex," Hoballah said, "I guess youcan say that to some degree "isOn brief, the General Counsel agrees that "[t]here is no explanationon this record of what instructions J L Parks might be referring to "17Keeping the defense theory firmly in mind seemed to be a problemfor Parks In answering the question whether Hartman had "complainedthatMuhammad was talking for the other men," Parks paused and re-plied. "No comment " To a witness prepared, as he was, to prevaricatefor Respondent, the answer should have been easy, but, lacking supple-ness of mind, Parks was unable to decide what the "right" answer wouldbe ELION CONCRETED. Conclusions as to Hoballah's DischargeFrom the record as a whole, I do not infer that theconduct of Hoballah prior to 23 October 1985 (whateveritconsisted of) played any part in his discharge on thatdate. Rather, I conclude that events of 23 October werethe sole cause of the termination.It seems reasonable to find that Hoballah's actions onthat day fell within the definition of "concerted" activityarticulated by the Board inMeyers II,supra. There, theBoard reaffirmed that the question of engagement in con-certed activity "is a factual one based on the totality ofthe record evidenceWhen the record evidence demon-stratesgroupactivities,whether `specifically authorized'in a formal agency sense, or otherwise, we shall find theconduct to be concerted." (281 NLRB 882, 888) In thisratherunusual case,Hoballah was literally attempting tooffer "mutual aid or protection" to Rex against the on-slaught by Hartman, and while I doubt that it was "spe-cifically authorized" by Rex,18 neither did he object tothis effort to come to his defense. One feels reasonablysafein assumingthat he welcomed Hoballah's interven-tion, either for the substantiveassistanceitcould offer orbecause it mightat leastdraw Hartman's fire away fromRex and toward Hoballah. SeeRockwell InternationalCorp.,278 NLRB 515 (1986), enfd. 814 F.2d 1530 (11thCir. 1987) (employee voiced concerns about noise in theworkplace that was common to the other employees;while not "specifically authorized," the group was awareof her actions, and the employer knew that she spoke ontheir behalf);Salisbury Hotel,283 NLRB 685 (1987).Recent Board cases, however, also require a conclu-sionhere that Hoballah's behavior was not protected bySection 7 of the Act. In the presence of other employees,he persistently disobeyed Hartman's injunction to "shutup," while admittedly "yelling louder" thanHartman inorder to express his views; he conceded that he "inter-fered"withHartman's attempted communication withRexPostal Service,268 NLRB 274, 275-276 (1983) (dis-regard of a "reasonable order to quiet down by continu-ing to shout on the work floor, hurling personal insults,and disrupting operations constituted unprotected activi-ty");Postal Service,282 NLRB 686 (1987) (employee dis-obeyed repeated directions to calm down);PotentialSchool for Exceptional Children,282 NLRB 1087 (1987)(intemperate remarks and "refusal to be quiet");MaricoEnterprises,283 NLRB 726 (1987) (employee repeatedlyrefused to leave presence of company president unless hewas discharged)Hoballahwas not a union stewardacting in a representative capacity He was, rather, an in-termeddler, no matter how worthy his intentions mayhave been, and he stood at the outer edges of the zone ofprotected activityHis repeated refusals to comply withHartman's exercise of supervisorial authority propelledhim beyond the statutory boundary line.The record does not show, however, that Hartman ef-fectively discharged Hoballah solely for his insubordina-tion.Hartman testified that if Hoballah had not sought18 For what it may be worth, Hartman testified that he did not hearRex ask Hoballah to come to his defense More importantly, of the twoaffidavits byHoballah which discussed the termination facts, neithermade mention of Mark or Rex asking Hoballah to speak in their behalf73the transfer,Hartman probably would not have firedhimWhat triggered the termination was the demand byHoballah for a transfer to Williams' crew. At that point,Hartman said that he could ask Williams, but that if Wil-liamswas not interested, Hartman would refuse to takehim backI tend to believe Hartman's testimony that having beenpublicly disobeyed by Hoballah and then told by himthatHartman was attempting to instill fear in the em-ployees, Hoballah interjected a new element into the re-lationship, souring it to the point that Hartman under-standablywould no longer wish to employ Hoballah,lust as the latter had expressed his distaste for furthercontact with Hartman 19Accordingly, I conclude that the discharge of Hobal-lah on 23 October did not violate the ActE Hoballah's ReinstatementOn Friday, 1 November 1985, Hoballah filed a charge(Case 5-CA-17604) with the Baltimore Regional Office,alleging that his October discharge had resulted from hisprotected concerted activityThe return receipt showsthat the Region mailed the charge on Monday, 4 No-vember. Although the receipt does not indicate whenRespondent received the charge, it may be assumed thatitwas no earlier than 5 November There is also in evi-dence a letter of reference for Hoballah, dated 4 Novem-ber,written on the stationery that, according to the un-controverted testimony of Hoballah, Respondent custom-arily used.Hoballah testified that on 4 November, he visitedParks and requested a recommendation, which Parks saidwas "no problem " The recommendation reads, in part,thatHoballah "was a very good worker," that he "wasalways prompt and did what was expected of him," andthat any questions should be addressed to Parks at agiven telephone number. The letter is not in Parks' hand-writing,but the initials "P.M " in parentheses afterParks' name indicate that it was done by his secretary,Patty Miller. Despite some bizarre backing and filling byHoballah about this letter, and an equally silly denial byParks of any knowledge of it, I have no doubt that Parksdid dictate the letter and authorize its signing I so con-clude not only because of the logic of the evidence, butalso because it contains Parks' telephone number; if, asRespondent suggests, the letter was unauthorized, I donot believe that Hoballah would have included thephone number. Hoballah never came to use the letter,however, because he was soon rehiredReconstruction of the rehiring process is probably im-possible and, fortunately, unnecessary. Hoballah testifiedthat he received a call from Mark Parks one evening thatJL Parks, Williams, and Hartman wanted Hoballah to' e I take note, as cited by the General Counsel on brief, that whenasked at the hearing what was so had about seeking a transfer, Hartmanreplied, "There was nothing bad about it " But Hartman went on to saythat he did not think it was "appropriate" for Hoballah to return to workfor him, afterWilliams had declined his services, once Hoballah hadstated that "he did not want to work for me " It also seems quite proba-ble that Hartman was still angered by Hoballah's conduct on 23 October,and that that was a substantial thrust of the presentation to J L Parks,who obviously effected the termination himself 74DECISIONSOF THE NATIONALLABOR RELATIONS BOARDreport to the jobsite the next day, so that they couldrehire him "because you fileda suitat the Labor Boardand they are angry about it." According to Hoballah,when he showed up and was rehired, J. L. Parks toldhim, among other things, to "go down to the LaborBoard and drop that charge that you have against us."20Parks testified that he did not knowuntila couple ofdays after he rehired Hoballah that the latter had filed acharge with the Board, and that Hoballah "volunteered"towithdraw it. Hartman, however, testified that "we"found out that he "had put a lawsuit in against us" atnoon on the day Hoballah returned to work. It seems ob-vious to me, however, either that Respondent had heardabout the charge through the grapevine by the eveningof 4 November, or had received a copy of the charge on5 or 6 November (which may well have been one of thedays that Hoballah returned to work). Otherwise, therecord offers no explanation at all for the abrupt decisionto reinstate Hoballah, especially after having just kissedhim off with a letter of reference.21 Thus, the rehiringwas clearly done under pressure of the charge,and it isrelevant to the 8(a)(4) aspect of the next allegation that,at the hearing, J. L. Parks was asked the specific ques-tionwhether it was not true that when he was rehired,Hoballah "had filed a charge by that time against thecompany at theNational Labor Relations Board,"and heanswered, "So I found out after I rehiredhim"; andParks also conceded that Hoballah had told him that he"hadfiled a charge"and volunteered to "withdraw it "Who said what to Hoballah on his return to work is inirresolvable conflict. Hoballah testified to several condi-tions laid down by Parks. to do his job, to mind his busi-ness,to not "represent nobody with their problems," andto go to the Board and withdraw his charge. In his firstand most detailed affidavit, Hoballah's entire descriptionof Parks' instructions to him was-"This is all I have tosayDon't represent nobody's problemsTom andWoody want to talk to you together Go upstairs andthey will talk to you" (emphasis added). His second affi-davit added the assertion that, on reinstatement, Parkshad said that "he did not want any conflicts between meandWoody." His third affidavit describes an extendedconversation between him and Parks, referring,inter alia,to Parks having said that he understood that Hoballahhad filed a charge against the Company and would haveto withdraw it.20 Becausethe letter of recommendationwas writtenon 4 November,itwould seem obvious that that date was not also the one on which Ho-ballah was rehiredpursuantto a telephone call received by Hoballah thenight beforeAt the hearing, the partiesstipulatedthatRespondent's"records show" that Hoballah was reemployed on 4 November Confu-sion reignsThe General Counsel now contends on brief that Respondentmust have falsified its records, in order toargue thatHoballah was re-hired before Respondent would have received the chargethatHoballahsigned onINovember and that was mailed on 4 November That seemslikely, and if so, it does indicate that Respondent was willing to falsifydocuments in an attempt to win this case21Although Respondent's brief asserts that Hoballah "came back tothe jobsite and asked Tom Williams to get his job back, which he did(Tr 28)," the cited page (testimony by J L Parks)isnotthat specificAs already discussed, because Parks authorized a letter ofrecommenda-tion for Hoballah on 4 November, I do not believethatHoballah thenreturned that day or the day or two afterand askedfor, and was given,his job back, without moreThis September version is a far cry from April's "Thisis all I haveto say. Don't represent nobody's problems"(and goneisMay's brief flirtation with "he did not wantany more conflicts between me and Woody") The oneconclusionI think I can reach is that Parks and/or Wil-liamsdid not make any such artificial sounding statementabout "notrepresentingthe employees." Such "represen-tation" as Hoballah had afforded in the past had been noburden on the Respondent and, indeed, had apparentlymet with considerable success. As for the 23 October in-cident,Icannot imaginethat Parks would have charac-terizedHoballah's behavior on that occasion as "repre-sentation" of the men rather than something like interfer-ence with Hartman's supervisortal prerogatives.22As discussed,some(ormost) of the incidents earliernotedmay have occurred after Hoballah returned towork on 5 or 6 November. He worked at the St PaulStreet Plaza job until heand almosteveryone were laidoff on 17 January 1986. Hoballah testified, without con-troversion, that when Williamswas passingout the finalchecks, with Parksstandingthere,Williams said that assoonas they received confirmation of one of two otherpotentialcontracts, the men would be recalled, and hetook their telephone numbers.F. The Refusal to Rehire HoballahElton was awarded a contract on the Baltimore CivicCenter job, and Hoballah testified that he went to thesite "at leastfour or five times" looking for work. Hespoke to Williams,to Hartman, to "Oscar," to "the othersuperintendentof the job site," and more than once toJ.L. Parks. The firsttimehe spoke to Parks, which heplaced in April and then said may have been a "littlebefore," he was told to "come back in two weeks." Hissecond conversationwithParkswas "precisely" 3April.23On this second visit, said Hoballah, "the other superin-tendent"was present in Parks' office. Parks said that hehad "made nopromises" about rehiring anyone, and Ho-ballah told him that he "remember[ed] what you said tous onJanuary the 17th."24 Parks replied that Hoballahshould keep "checking back." According to Hoballah, ashe left, he told two employees known as Scotty andRambo that he intended to file another "charge" againstRespondent.His 16 April affidavit, however, states thathe had mentioned to "another employee" that he was"thinkingof filingasuitagainsttheCompany " Whenasked at the hearing whether he really told the employee22 i also find that Hoballah did state that he would withdraw thecharge againstRespondentWhether he did so because Parks conditionedreemployment on such withdrawal, as Hoballah stated in his third affida-vit, or as a volunteer, as Parks testified, I do not know Hartman testifiedthat Hoballah did leave the job to withdraw the action, Hoballah did notin fact do so-he testified that he decidedagainst iton the advice of aBoard agent23When asked why he returned so soon if Parks had told him to comeback in 2 weeks, his typically Hoballahesque reply was that Parks hadactually told him, "It may be in two weeks, it could be at any time Itmay be tomorrow It could be two weeks "24As shown above, Hoballah had earlier attributed to Williams apromise to recall the laid-off employees, with Parks standing there ELION CONCRETEthat he intended to file "a charge," Hoballah replied,"No question "On 9 April Hoballah filed a charge with the Board,claiming that "[s]ince on or about January 17, 1986," Re-spondent had laid off and failed to recall him because ofhis protected activitiesHe also testified that on 7 April,he returned to the construction site and ran into Fore-man Williams, who said, "I understand you filed anothercase against us," a fact he had heard "through the grape-vine."Hoballah said that he must have heard this fromScotty or Rambo Williams told him to speak to Parks,who was "angry already." When he finally got to Parks,the latter said, according to Hoballah's testimony, "I[make] no bones about it I heard youfiled some actionagainst usLet me tell you something, and I am notjoking with you. As long as I'm superintendent here, youwill never be hired here Now take that suit and ram itup your ass Get off this property." (Emphasis added )Hoballah's 16 April affidavit refers to Parks havingsaid he had "heard through the grapevine that Hoballahhad been talking aboutfiling a suitagainst the company"and that Hoballah should "[t]ake your suit and shove it."His September statement, however, quotes Parks assaying, in part, "Look here, I make no bones about it, Ihave heard through the grapevine you are talking aboutfiling another chargeagainst us "In discussing at the hearing the first affidavit attribu-tion to Parks ("filing a suit"), Hoballah pronounced it anerror: Parks "probably said," "charges with the NationalLabor Relations Board." Pressed on the point, Hoballahretreated' "He said your case you're going to file orwhatever .He may not have [used] the word[charges] .. [but] he did mention [] the National LaborRelations Board " Subsequently, Hoballah became expan-sive "I told [Williams] before I even went to the Nation-alLabor Relations Board that I was going down there todo thatI told Woody. I told Mr Parks and I toldTom Parks [sic] .Even the men. Everybody " TheBoard agent took down the information in the first affi-davit"incompletely" (even though Hoballah clearlystudied and changed it at the time) 25The foregoing leaves me disinclined to doubt thatParks expressly spoke of "filing a charge" in this finalinterview with Hoballah On the other hand, called as ahostilewitness, Parks substantiated a good deal of whatHoballah later testified toHe conceded that during thetimeHoballah had come job hunting in April, Parks had"heard a rumor, through the grapevine, as they say, that`ifhe don't put me back to work I am going to suehim."' He further testified that he said, in his final officeconversation with Hoballah, "Muhammad, I'll never hireyou again. So now sue me "26 But, he said, he had not25 The difference between the first affidavit, which has Parks referringonly to Hoballah "filing a suit," and the second supplemental affidavit,taken 5 months later, which has Parks referring to "filing anothercharge," raises serious institutional questionsAlthoughRespondentscratched the surface of the issue at the hearing, I believe that deeperexcavation is in order26 Parks contended that at the time Hoballah was rejected in April, hisson Garland Parks was the job superintendent at the Civic Center site,and J L had no authority to hire until he later took charge when "theystarted the double shift " This was not directly contradicted, and it wascorroborated by Garland Despite this, J L sat in the office, discussed75been told, and he and Hoballah did not discuss, the "kindof lawsuit" that might be involvedAlthough Hoballah's' uncertain testimony makes mechary of finding that he told Parks that he planned to fileanother charge with the Board, it is a fair inference thatParks so understood. He knew, as pointed out above,that the first action in November 1985 had been a Boardcharge, therewas every reason to believe that thesecond "action" would similarly be a Board charge.The use of words such as "sue" and "bring a suit"were employed by witnesses in this proceeding to referto the filing of a charge In his first appearanceas a wit-ness,Hartman spoke of Hoballah, in November, having"put a lawsuitin againstus" and "wassuing us", in asecond appearance, when he was asked if he ever "ex-cusedMuhammad from the job so he could go to theLabor Board," Hartman replied, "Yes, sir. I did excusehim " It is inconceivable to me that all supervisors famil-iarwith the November reinstatement did not know thatthe legal action taken by Hoballah at that time was anNLRB charge, andit is quiteprobable that they believedinApril that he would pursue the same course ofaction. 2 7,Moreover, even if it be argued that the evidence doesnot sufficiently establish that Parks knew or believed thatthe second action in April was the filing of a Boardcharge, there can be little question that thefirstchargeplayed a major role in the refusal to hire Hoballah at theCivic Center job Although, in April, Parks told Hobal-lah to "keep coming back," Hoballah's account thatParks told him at one of the April discussions that hewas not "evensureIwant you back" is confirmed byParks' testimony that, as early as at the time of the layoffat St Paul Street, his "intention was to never hire [Ho-ballah]again."He explained that Hoballah's "workdidn't suit me," which meant, he said, "interfering withthe' foreman's duties " But he conceded his belief thatafter Hoballah had been rehired in November, he did not"continue the same kind of activities that he had before":"If he had, he wouldn't have stayed " When theillogicof his position was pointed out to him, all Parks couldsay and repeat was, "His work wasn't satisfactory ".The record demonstrates that Hoballah was in fact aproductive employeeHartman testified that Hoballahthe possibility of a job with Hoballah, testified at first that he told Hobal-lah "I wasn't hiring nobody," which he rapidly changed to"Theywasn'thiring at that time," admittedly told Hoballah,"I'llnever hire you againSo sue me," and failed to send Hoballah to be interviewed by his son oranyone else for potential employment His explanation for thelatter omis-sion was that he knew that Garland "wasn't hiring at that time," but theparties stipulated that there were 16 laborers working on the job in theweek ending 1 April, 21 in the week ending 8 April, and 27 in the weekending 15 AprilIt thus seemsevident that J L played an integral part in the hiringprocess during the period in which Hoballah was applyingInote thatRichard Bergling, although a most unreliable witness, testified inpassingthat JL was the person who "told" him that he was transferred fromthe St Paul Street job to the Civic Center site, this was not contradictedEven if I believed that J L had no actual authority to hire during thistime period, he at least clearly possessed actual authority to screen appli-cants and to refuse to enter them into the hiring process, and a wrongfulexercise of such a power can obviously be unlawful27Dotter Bro Printing Co,268 NLRB 357 (1984), cited byRespond-ent, isfactually inapposite 76DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdid "good work"; other proofs are his occasional ap-pointment as a leadman and the letter of recommenda-tion dictated by Parks before he discovered that Hobal-lah had filed the November charge. Although Parks wasplainly under pressure to reinstate Hoballah because ofthat charge, it seems equally clear that he was not happyabout it (when asked if the filing had angered him, Parksanswered, "Not necessarily") Parks was unable to ad-vance an intelligible reason for his determination thatHoballah's work was not "satisfactory "Ican only conclude, given this testimony, that thereason for the refusal to consider Hoballah lay in thefiling of the November charge.28 Even before Hoballahapplied at the Civic Center job in April, J L Parks hadconcluded, based on the November charge, that hewould not rehire Hoballah, and when Hoballah first ap-peared to seek reemployment, Parks decided on a strate-gy of wearing him down by putting him off. When hegotword of the new "action," Parks became enragedand the strategy simply dissolved in a flood of anger Butthe fundamental motivation, I believe, can be found inthe November action, known to Parks as a charge filedwith the Board.Section 8(a)(4) makes it an unfair labor practice to dis-criminate against an employee "because he has filedcharges" under the Act That is, I find, what motivatedthe refusal to rehire Hoballah in April 1986. To theextent that the motivation became even more fixed as aresult of the rumor conveyed to Parks in April, which Ibelieve he' must have understood to refer to a secondBoard charge'29 it is also clear that such anticipatorymotivation satisfies Section 8(a)(4).First National Bank &Trust Co,209 NLRB 95, 101 (1974),Clark & Hinojosa,247 NLRB 710, 715-716 (1980) (ex-employee)The complaint also alleges that Respondent violatedSection 8(a)(1) about 9 April when it "implied" to Ho-ballah that it "would not hire employees who filedcharges with the National Labor Relations Board." Al-though I find that to have been Parks' intention, basedon all the evidence, I hesitate to conclude that Parks"implied" such a message on 9 April I would, therefore,recommend dismissal of this allegation.II.THE ALLEGED VIOLATIONS AT THE TOWSONSHERATON SITEThe complaint alleges that later in 1986,30 and at an-other construction job, Elion discharged three employeesfor engaging in union activities, in violation of Section8(a)(3) of the Act, and was responsible for various state-ments to its employees that abridged Section 8(a)(1).28Mark Parks testified that Hartman told him in December 1986 thatJL Parks "wasn't going to hire none of those guys that came from thatother job [at St Paul Street] because they sued too much " This testimo-ny seems unlikely, not only because I had my doubts about Mark Parks'veracity, but also because, as Hoballah testified, prior to 9 April, four em-ployees from his old crew had been recalled to the new job29As the General Counsel points out on brief, Parks was never askedat the hearing what sort of "suit" he might have thought Hoballah wasreferring to if it was not a charge with the Board10 Unless otherwise indicated, all dates refer to 1986A Material FactsRespondent began work at the Sheraton Hotel site inTowson, Maryland, around the last week of July, by theweek ending 26 August, some 44 carpenters and laborerswere on the payroll The job superintendent (until aboutmid-September) was David Hamm. The carpenter fore-man important to this case was Harold Rummell; there isalso reference to one other foreman. The three allegeddiscriminatees are Richard Bergling, who began employ-ment at the job on 11 August and was discharged'on 26August, Walter Broil, who started on 13 August and waslet go on 27 August; and Robert Compel, whose tenurespanned the period 15-21 August.1.The Garland Parks incidentUnionChargingParty'sbusinessrepresentativeEugene Shanahan began to show up, sometime in mid-August, in a parking lot across from the site, wheremany of Respondent's employees ate lunch. He spoke tothe employees about forming a unionOn 18 August Garland Parks, the previously men-tioned son of J. L and regularly a superintendent for Re-spondent, was present at the site with a small crew for afew days to perform a special job Garland readily con-ceded that at lunchtime, Richard Bergling, who Garlandhad known for some 8 years and who had worked forGarland at different locations, came from across thestreet (where Shanahan was speaking to employees) tothe first deck, while Garland and his crew were eatinglunch, and began handing out authorization cards to theemployees. He also handed one to Garland, telling himhe had "been over and signed up with the Union." Gar-land read the card and told Bergling that he had in factonly authorized the Union to act as his agent but was notamember. According to Garland, he then threw thecard on the ground and yelled at Shanahan to "shove it."Berglingmore dramatically testified thatGarland"grabbed" the card out of his hand, tore it in pieces, and"stomped" on them. He then yelled, "Hey, Union man,take this card and stick it up your ass. And if you keepfucking around, you'll be wearing concrete galoshes, justlike Jimmy Hoffa " For reasons shown hereafter, I havelittle faith in Bergling's reliability, but employeeWalterBroil told pretty much the same story (except that hecould not recall the reference to "concrete galoshes")and Foreman Rummell testified that he heard a rumorthatParks "tore . .up" the card. I am inclined toaccept the lengthier version, particularly considering thenotoriety of the incident at the jobsite shown by therecord.After this outburst, according to Bergling, Garlandsaid, "Look, Richard, you can do what you want. If youwant to go union, then go union, but I was union before. . . and they didn't do a damned thing for me. . [I]fyou want to go, go ahead." When Bergling replied thathe wanted to, Garland said that "they lay you off in thewinter after they work you all summer and you lose allthose benefits and everything." He further "was explain-ing" to Berglmg that he "wouldn't have any benefitsanyway," and Bergling replied that he would "see aboutthat " Bergling conceded that Parks was not speaking "in ELION CONCRETE77anger."Parks also testified that he told Bergling, "Look,Richard, if youwant to go workfor theunion and youcan better yourself, go ahead. If youdon't make it there,you can always come back."The complaint alleges that Parks "threatened employ-ees with violence for engaging in activities on behalf ofthe Union"and "threatened to discharge employees" forengaging in such activities.It is reasonable to assumethat employee bystanders who heard the blast directedby Parks against Shanahan would have had few doubtsabout the risks entailed in engaging in union activity. Itherefore find that Parks' tirade constituted a threat toemployees who engaged in union activities,tended tocoerce employees,and violated Section 8(a)(1) of theAct.2.The alleged Broll-Rummell encountersWord of the frequent presence of the "Union man"spread quickly. Superintendent Hamm testified that whilehe never felt curious enough to go and take a look atShanahan and the employees to whom the latter spoke atlunchtime,he was informed by "a couple of employees"of this phenomenon and it was "common knowledge"among the supervisors.AlthoughHamm testified that hehad notheardfrom the employees that the Union washanding out"cards,"his immediate subordinate, Rum-mell,when asked if he and Hamm had discussed "hand-ing out cards across the street,"answered,"Oh, we men-tioned it in conversation,but it did not bother us none."Walter Broil was a longtime union member,and Shan-ahan had recommended that he apply for the Elion job.After being hired on 13 August,Broil passed out unioncards during lunchtime in the parking lot, but always re-turned any signed cards(about four or five in total) toShanahan away from the site.He himself signed a cardin the parking lot on 18 August.31Foreman Rummell, according to Broil, entertainedsome strong views about unionization.At some time before Robert Compel was fired on 21August, Rummell asked Broil, according to the latter, ifhe was acquainted with Compel and "whether he was aunion carpenter or not." Broil did not know Compel atthe time(although he met him later)and said so.According to Broil, Rummell approached him around21 August and said he "heard I had been talking a lot ofunion shit." Broil said he did not think of the Union inthose terms. Rummell said, "We do not go for thataround here.You keep it up and something willhappen."WhenBroil asked the meaning of this remark,Rummell responded, "Just keep it up, you will find out.':Apparently on 20 August, when Broil was not atwork,32 a dangerous accident occurred involving a fall-ing concrete bucket. Someone mentioned it to Broil afew dayslater,and Broilbroached the subject withRummell that afternoon.Rummell snapped,"I am warn-ing you about these silly-ass questions.You should have31 Broil explained that he had not signed an authorization card previ-ously because he was already a member of the Union,but Shanahan sug-gested that he should sign an authorization card as well32 SeeG C Exh 12learned a lesson fromyour buddy Bob."33 Compel, asnoted, had been discharged on 21 August.Rummell alsoassertedly said, "Keep your eyes open and you will seeanother union agitator leave here soon."Rummell deniedhaving made any such union-related remarks to Broil.The complaint alleges that Rummell, "on or aboutAugust 25," "interrogated employees about," "threatenedto discharge employees for," "informed employees thatan employee was discharged for," and "made unspecifiedthreats of reprisal for," engaging in activities on behalf oftheUnion.The statements attributed to Rummell byBroil clearly fall into these categories (the "on or about"August 25 allegation can be read distributively).Broil appeared to be an honest,open witness, andRummell left a poor impression. Although Broil madeone error in his pretrial affidavit, discussed hereafter,Rummell's testimony contained several internal conflictsand evasions that raised serious questions about his trust-worthiness.34I recognize,however,that Broil's testimony is striking-ly pat. One has to wonder if Rummell would really utterso many usefully incriminatory remarks to a known ac-tivist,incorporating direct or veiled ominous referencesto himself, Compel,and (or so the General Counsel con-tends)Bergling.There is no doubt thatBergling isan untrustworthywitness.Compel,whose demeanor was persuasive, none-theless testified, as will be seen, that on 20 August, theday before he was discharged,he signed a card for Shan-ahanwhile the two of themwere standing alone in theparking lot just as the lunch hour ended,and he sawRummell standing across the street on the first deck ofthe building project watching this transaction. This is ahandy piece of testimony.Similarly, Bergling testified that during Garland Parks'tantrum on 18 August,Rummell was also present, andBergling further sawbothHamm and Rummellstandingon the first deck on 18 August (he "believe[s]") watchingas Broil signed his card; moreover, he could see Hamm"pointing"at the group and speaking to Rummell asBroil was signing.Broil testified that he saw"several" white-hatted em-ployees he assumed to be supervisors standing on thedeck that day. Broil also testified that perhaps a "coupleof days" after he signed his card, he was talking to Shan-ahan and another union representative in the parking lot33With regard to the"silly-ass questions,"Broil agreed on cross-exam-ination that he had raised a number of safety issues with Rummell, andthatRummell had become upset and once called him an"asshole." Healso freely stated that he had been fired "probably two or three times,"usually for"trying to tell the boss that I thought I knew better to dosomething that he was doing"Respondent,however, gave no testimonyto indicate that Broil's safety inquiries played any part in his discharge.'* See infra,for example,regarding the vacillating testimony of Rum-mell as to whether he had had any discussion with Broil at the time ofdischarging him about the termination of Bergling the day before.Again, when the General Counsel asked if the"rumor" Rummell hadheard about union activity"link[ed] Bergling at all to the union," Rum-mell responded,"No." When,on the following day of hearing, he wasasked if he knew that Bergling"favored the idea of a union there," Rum-mell's reply was,"Ihave no ideaNo idea at all." Continued exami-nation brought out, however,that he was aware of the incident betweenBergling and Parks regarding the "union papers,"and he subsequentlyconceded that he"did know that[Bergling] supported the union " 78DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDat lunchtime when he noticed Rummell and Hamm look-ing at him from the first deck, Rummell"pointed" atBroil, the only Elion employee present There was, itseems, a goodly amount of supervisory looking andpointing taking place at just the right moments.Rummell and Hamm both denied all this public postur-ing, saying that they always spent the entire lunch periodin the office trailer and never were tempted to view theactivities of the "union man " Frank Mitchell, a former"wall foreman"on the Towson job,stillemployed byand testifying for Respondent,said on cross that Hammand Rummell"always" had lunch in the trailer; butwhen asked if they stayed in the trailer the "whole 45minutes," he first answered, "Right," and then said,"Most of the time." Mitchell himself had his lunch withthe employees across the street from the site, whereShanahan was stationed He was asked if he had ever ob-servedHamm and Rummell from his lunch location,Mitchell answered,"No," but, when asked once more,said, "Not really."Thus, it may be that Hamm and/or Rummelldidmakeappearances from time to time on the deck facing Shana-han's location. Nonetheless,the very neatness of Broil's8(a)(1) testimony,indicating,as it does,that Rummell notonly knew about Broil's and Compel'sunion affiliation,but also was vibrantly opposed to it, gives me pause fordoubt.35 The pause grows more profound when I con-sider all the fortuitous watching and "pointing" whichallegedly occurred.Because Broil was a very persuasivewitness, I am most reluctant to say that I cannot credithis testimony here, but after much consideration, I feelthat I should so conclude. This is not so much a "dis-crediting"of Broil as it is a reluctance to rely on his tes-timony, which may, for all I know, be perfectly true.36If I have done a disservice to Broil by this conclusion, Iregret itHowever, as discussed below, even if I err inthis resolution,the principal remainder of the case-the8(a)(3) violations to be found hereafter-can, I believe,stand in any event Garland Parks' conceded and vehe-ment outburst'against the Union on 18 August; the ad-mitted fact that "a couple of employees" brought newsof the union activities to Hamm,and the shifting,incon-sistent, and insubstantial reasons given by Respondent forthe three discharges are enough,Ibelieve, to carry theday for the General Counsel.We turn now to the dis-charges.as The General Counsel would also read Rummell's alleged allusion toa "another union agitator leav[mg] here soon"as a reference to Bergling,how Rummell could have been in a position to believe that Berglingwould thereafter act in a manner that would provide some colorable basisfor discipline, see infra, is not explained36 I note that Broil's pretrial affidavit attributed Parks' 18 August tan-trum to Rummell I can understand that Broil,not knowing Parks andseeing,from a distance, a man in a white safety hat,which was believedby Broil to be the sole province of supervisors,might think the actor wasRummell Broil's testimony about who was watching him as he spoke tothe two business agents was a little stickier Although he agreed that one"could not clearly identify somebody's face" when looking from theparking lot to the first deck,and stated,when asked if he could recognizeRummell from that distance,"Iguess If I had looked at him verycare-fully," he became,on cross, "absolutely positive"about the identity ofHamm and Rummell in the second"pointing" incident3The discharge of CompelCompel was hired on 15 August and released on 21August.He testified that the first time he listened toShanahan address a group of employees in the parkinglot,probably on Monday,18August, Shanahan handedhim an informational leaflet He went on to testify thathe signed a card for Shanahan the day before he was dis-charged; that he and Shanahan were alone in the parkinglot at the time he signed;and that as he signed, he no-ticedRummell standing across the street on the firstdeck of the building site facing in their direction.Compel testified that a few days before he was fired,he was working with some other employees,handinglumber up to them on a scaffold,and that Rummell wasnearby but did not "say anything to [Compel]about theway [he was]working that day." Frank Mitchell testifiedthat Compel was working with him that day, that hetold Rummell that Compel was too slow, and that Rum-mell thereupon moved Compel to another job and got asubstitute for him.Iwould credit Mitchell'about this oc-currence.The day before he was fired,which was the same dayhe signed a card at lunchtime(the card is in evidenceand appears to be authentic as to date),Compel was put-ting up expansion joints with another employee namedPete,when Rummell came by in the latter part of theday and asked if the employees were "still messingaround with that."Compel said that they were almostdoneThe next morning,after the expansion job wascompleted,Compel was assigned to work with two em-ployees to plumb scaffolding.Compel asserted at thehearing that the scaffolding was already in place, andthere had-been a brief wait while one of the other em-ployees picked up a maul from the tool trailer AfterCompel began to line up the scaffolding for about 10minutes,Rummell approached and said he would takeover the work that Compel had been doing Rummellsaid that he had been standing on the upper deck for 15minutes watching Compel "put in four little nails " WhenCompel tried to "explain to him exactly what had hap-pened,"Rummell retorted,"Ido not need your shit, getout of here, you are fired "Rummell testified that on the occasion when he tookCompel off the job of handing lumber to other carpen-ters, he told Compel that he had"to speed it up a littlebit" and Compel replied that his pace was "the faster[sic] that he could go " But what caused the discharge,said Rummell, was Compel's reaction to an order givento him on 21 August Rummell testified that Compel wasnot helping the other two men carry the scaffold andbraces to be erected.37Rummell averred that he toldCompel that the other two, despite being carpenters, hadto carry the equipment, and "you can carry it also."3'Compel identified the two employees as "Dirt," a black man, and"Ricky," a white man Rummell said that the other two men were in factboth white,and their names were Tim Lynch and Joseph Gately Butsince Compel described"Ricky" as a young white man, "maybe 22 yearsof age," with "reddish"hair, and Rummell said that Gately had "redhair" and was"probably in his early 20's," and further testified that therewas a black carpenter on the job named"Ricky," the discrepancies seemirrelevant ELION CONCRETECompel purportedly replied, "Well, I am no laborer, Iam a carpenter.I do not get paid to tote."Rummell ter-minated the conversation by saying,"If that is the case, Ido not need you."Thus, there is a fairly unusual foursquare conflict re-garding the nature of the incident that provoked the dis-charge.Compel says Rummell charged him with work-ing too slowly on 21 August;Rummell says the causewas Compel's "insubordinate"refusal to help carry thescaffolding.Although Rummell and Compel testified to the two in-cidentsdiscussedabove intimating slowwork byCompel, Rummell had not relied on these matters whencalled as a hostile witness;rather,when asked then whyCompel was fired, he outlined the refusal to carry scaf-folding and concluded,"I fired him for insubordination."But, strangely enough, even after Rummell had so testi-fied,counsel for Respondent stated, in arguing a line ofquestioning,"The allegations we are going to make arehe is a slowworker."Intriguingly,to another question put to him by theGeneral Counsel-"Did you ever tell anybody that youfired him because he was slow?"-Rummell answeredsimply, "Yes." Neither side attempted to follow up onthis disparity,and it was left hanging there at the conclu-sion of the hearing. There is, however, in evidence asGeneral Counsel's Exhibit 13, a document prepared forRespondent's counsel that purports to show the names,hire and fire dates, and"Reason"for the release of allemployees terminated from the project.The "Reason"givenforCompel'sdischarge is "not able to keep upwith work."The foregoing facts raise serious doubts about thestory told by Rummell to explain the circumstances ofCompel'sdischarge.Whatlegitimate explanation couldthere possiblybe forRummell stating under oath that heterminated Compel for being "insubordinate"but alsoconceding that he had elsewhere given the reason thatCompel was too "slow?"This sort of explanation-shiftingisa commonfeature ofestablished 8(a)(3) violations,based on the logical theory that it should not be difficultfor an employer to tell a consistent story as to why anemployee was properly discharged.It is a "rare"case in which discriminatory motivationcan be proved by direct evidence; it is almost alwaystrue that the General Counsel satisfies the statutoryburden of proof-"the preponderance of the testimonytaken"38-by adducing circumstantial evidence of theforbidden motive.NLRB v. Link-Belt Co.,311 U.S. 584,602 (1955);DarlingtonMfg. Co.,165 NLRB 1074, 1083(1967).In the present case,Rummell may have beenstanding on the deck on 20 August watching Compelsign a card;Compel made a good personal impression, asRummell did not,and Frank Mitchell's reluctant qualify-ing remarks on this subject,set out above,suggest thatRummell may have made such an appearance.Candidly,I cannot reach a confident conclusion on the point andtherefore must discredit Compel.But I do believe that Compel, as did others, took aleaflet from Shanahan early in the week,and then signed38 Sec 10(c) of the Act.79a card on 20 August. I think that Garland Parks' out-burst on 18 August demonstrated a strong antipathy tothe Union.39 I know that Hamm had information aboutthe activities of Shanahan,ashe conceded,at leastthrough "a couple of employees."40 I amfinding hereand below that, within a 7-day period, Compel and twounion activists were fired, the only discharges shown onRespondent'srecords as having occurred between 16July and 30 December, with certain considerably differ-ent exceptions.41Finally, there is the significantly inexplicable testimonyof Rummell that he discharged Compel for an act of "in-subordination,"while conceding that he also had else-where given as the reason that Compel was "slow."Such duplicity can only be explained as an effort to maskthe truth,42 to assign what might appear to be an accept-ably substantial reason for the discharge.Similar defi-ciencies in explanationshave formany years been ac-knowledged to give rise to a strong adverse inferenceagainstemployers.NLRB v. Griggs Equipment,307 F.2d275, 278 (5th Cir. 1962);NLRB v. Joseph Antell, Inc.,358F.2d 880, 883 (1st Cir. 1966). The Board holds, as inWright Line.,251 NLRB 1083, 1088 fn. 12 (1980), "Theabsence of any legitimate basis for an action,of course,may form part of the proof of General Counsel's case."In the present circumstances,I conclude that Compel'sdischarge was prohibited by Section 8(a)(3) of the Act.434.Thedischarge of BerglingThe next to go was Richard Bergling, a carpenter whowas employed on 11 August44 and discharged on 26August.39 Parks testified that his remarks were"personal."He was,however,a longtime superintendent with Respondent and very likely reflected Re-spondent's views Moreover,he testified that he told Bergling that if hewanted"to go to work for the Union and you can better yourself, goahead.If you don'tmake it there, you can always come back."Idoubtthat Parks was speaking of Bergling becoming employed by the Union;rather,I think he was making clear that Respondent would simply not bea union-represented firm.40 "The Board has not hesitated to infer a respondent's knowledge ofemployees'protected activity where the circumstances [the timing of thedischarges and the pretextual quality of the respondent's asserted justifi-cation for them] reasonably warrant such a finding. . . [citing cases.]"Dr. Frederick Davidowitz,D.D.S.,277 NLRB 1046 (1985)41G C Exit 12 shows that on 13 August,two employees named Sor-rell and Kearney began work and were let go after6 hours,the reasonbeing given that they were unable to perform the required work. Thecases of Robert Wiechert, who was released on 8 September,Ron Clark,apparently let go in September,John Opert, said to have been fired on 19November,and Darren Owens,who last worked on 18 November, arediscussed below in the case of Bergling.There is no evidence in therecord that any charges were filed with respect to any of these employ-ees, in contrast with the prompt filing of charges on 29 August relatingto Compel,Bergling,and Broil.42Given the variance in Rummell's explanation,aswell as my ownimpression that the passive Compel would not likely engage in such aconfrontation,Icredit Compel's version of the events of 21 August.43 Having found that there were no lawful motives for Compel's ter-mination,I also conclude that Respondent"necessarily failed to carry itsburden underWright Line,251NLRB 1083."Stor-RiteMetal Products,283 NLRB 856 in. 9 (1987).44 See G.C Exh 12, p. 3. 80DECISIONSOF THE NATIONALLABOR RELATIONS BOARDBergling is the Hoballah of this part of the case. AsHoballah, his mind is quick, and his specialty is defend-ing to the death the accuracy of an utterance, no matterhow tortured the defense may be Despite such prob-lems, however, I believe that the General Counsel hasmade his case with regard to Bergling.As discussed above, Bergling induced the onslaught byGarland Parks against the "union man," and there is noquestion in my mind (despite his denial) that Superin-tendent Hamm quickly became aware of this encounter.Thus, Bergling obviously became known as a union ad-herentwhether, as Bergling testified,Rummell waspresent on the deck at the time that Parks challengedShanahan 45Bergling testified that on payday, Friday, 22 August,the check for his pay, normally $12 an hour, was shortHe complained to Hamm, who told him that he wasworth $13 or $14 "if you don't go with thoseunion as-sholes If you go with them, don't even come back herebecause you ain't going to have a fob " The complaintalleges that in "August 1986," Hamm "promised employ-ees a wage increase iftheyrefrained from engaging in ac-tivities on behalf of the Union" (emphasis added) The al-legation makes no mention of a contemporaneous threatof discharge by Hamm.46Hamm did "not recall"tellingBergling that he wasworth more money than he was earning at the time, buthe denied conditioning a raise on not going "with thoseunion assholes" and further denied threatening Berglingabout a loss of his job.On the basis of this record, I find it impossible tocredit the testimony of Bergling in the absence of someextra-Bergling convincing reason to do so. It also seems46An example of my problems with Bergling's testimony follows Hesaid that he first discussed forming a union with Shanahan in the parkinglot on 18 August Shanahan asked him "how long I had worked for EltonConcrete and I said I'd been there for about eight years And he saideight years as a carpenter and I said I'd been working for them abouteight years and I'm a carpenter And he said, would you sign a card forme and I said,yes, i would Andisigned acard and there was otherpeople present "Any reasonable listener or reader would assume from this that Berglingand Shanahan were total strangers until 18 August But we eventuallycame to be told by Bergling thatpriorto 18 August,Bergling had passedout union literature and gotten some union cards signed on the jobsiteAnd where did he obtain this material? From Shanahan And how had hecome to know Shanahan? Because, after being laid off by Elton on 2 Julyfrom the Baltimore Marina job, he "went to the union and got into theLocal 101 " Did he join the local at that time? "Yes, I did " Did he signa card then? No, because he "didn'tofficially Join"When he met Shana-han at the local hall,he told him he wanted better benefits at Elton, andthis union business agent said that he could be of no assistance in thatarea,and told him "if you got any gripes, go to the Labor Board and seethem," which is how he fortuitously came to give an affidavit in the casefiled by Hoballah, whom he knew from the St Paul Street JobWhen asked what took so long for him to sign the card if he favoredthe Union, Bergling answered amazingly, "I was always working " Fur-thermore, even though Shanahan gave him 150 pieces of literature tohand out,"the first couple of times he didn'thave that card with him"(this despite the earlier testimony that Shanahan had given him cards thathe had gotten signed prior to 18 August) Thereafter, Bergling testifiedthat the reason he had not signed the card earlier was that he "wantedtime to think about it before I made myself any commitment to whether Iwanted to go union or whether I stay with Elton" (despite the fact thathe had distributed literature and cards prior to 18 August), no mentionhere of inability to sign because he was "always working "46 One other allegation relates to Hamm "implicitly"telling employeeson 26 August "that they were discharged for" union activitiesstrange that the complaint alleges no more than that onthis occasion (if this is the occasion to which the com-plaint refers-note the plurals used in the allegation),Hamm offered a wage increase for refraining from unionactivities,while Bergling's testimonial account tacked ona serious threat of discharge Although cross-examinationof Bergling did not disclose that the threat fails to appearin his pretrial affidavit, it is difficult to believe that, if itwas there, the Region would not have reliedon it as aseparate violation of Section 8(a)(1). I would, therefore,dismiss this allegationBergling testified that, onWednesday, 20 August, hewas absent from the job all day because he had to takehiswife to a doctor. He did not call in to inform Re-spondent that he was going to miss the day, despite thefact that, as he testified on direct, a temporary foremannamed Buzzy had told the employees at the start of his.employment that "if we're late or if we're going to miss,we got to call. If we don't call, we'll be fired " When hecame to work the following day with a written medicalexcuse, he was directed by Frank Mitchell, Buzzy's re-placement, to show it to Hamm, and he did so AlthoughBergling also testified on direct that, "to my knowl-edge," he was never late other than on 26 August, theday he was discharged, he conceded on cross, at leastinitially, that he was "late that morning when I came inafter that day I missed," i e., that he was late on 21August. On the latter date, when he gave Hamm themedical excuse, he also told Hamm,"I'm a couple ofminutes late this morning,"but Hamm simply told him toget to work 47On cross-examination, however, Bergling affirmed thestatement in his affidavit that, on this second occasion,he asked Hamm, "Do I still have a fob?" Bergling ex-plained that he asked the question not because he waslate but because of his failure to call in to report his ab-sence on the preceding day. Hamm replied that Berglingstillhad a job Bergling said,"I am a couple minutes latetowork today,"48 and Hamm told him to go to work.Bergling was asked on cross-examination whether Hammdid not also say, "I'm going to give you three strikes andyou're out. And you've got two." His first answer wasperhaps, in its argumentativeness,revealing:"I don't callthat a strike when you take your wife to the doctor's."Thereafter, he denied that Hamm had made such a threaton this occasionBergling was discharged on Monday, 26 August Hetestified that he called the jobsite about 6:15 a.m andtold Patty Miller, the secretary, that he was "running afew minutes late" and did not know whether he would49 As he continued to be questioned along this line,however,Berglingbegan to take the position that he had told Hamm that he was"late" onlyin the sense that he had stopped to discuss the previous day's absencewithMitchell"and I done wasted three to five minutes talking toFrank " Now,despite all his previous testimony(e g, "Q When you gotinto work that day, were you on time? A No, I was running a few min-utes late"),he began to,assert that he had arrived at the job on time andwas "late" because he stopped to speak to his foreman He even persistedin this interpretation after being read a portion of his affidavit whichstated,"Itwas one day during that second week that I was five minuteslateThis was the day after I missed work because I took my wife to thedoctor I showed up five minutes late and Dave Hamm saw me "411But cf the preceding footnote ELION CONCRETEarrive on time.He told her to ask Hamm whether, "ifI'm a few minutes late, do I still have my job."Millerimmediately responded that Hamm"said if you call inlate, you're fired."He asked whether she meant call inlate or come in late.She told him to hold on, and hecould hear her muffled voice saying that Bergling wasgoing to be a few minutes late and inquiring whether hestillhad a job. He heard Hamm reply, "Tell him he'sfired if he's going to be late," and then "mumble some-thing like,Idon'tneed any union assholes solicitating[sic]on my job." On cross, Bergling added to the re-marks by Hamm overheard by him, "You tell him, threestrikes and you're out."Bergling told Miller that he would try to get there,and he arrived in the parking lot 3 minutes after startingtime.He saw Miller coming out of the office trailer andasked if he had a job; she asked what time it was; he toldher; and she said that he had no job.Hamm testified that he "[thought] Richard was late acouple of times and I approached him and with thatsame thing I said, three strikes and you are out." WhenBergling calledon 26 August toannounce his imminentlateness,Hamm told Miller to tell Bergling not to bothercoming in because he wasfired.He denied making anyremarks about"union assholes solicitating."In a Bergling-Hamm confrontation,Icannot, as dis-cussedabove, creditBergling.49 I therefore do not creditBergling's testimony that in the overheard telephoneconversation of 26 August,Hamm made reference to theundesirabilityof "union assholes solicitating on myjob."soThe fact thatBergling askedMiller to inquire ofHamm on 26 August if he "still [had] my job" arguablyindicates that Hamm had indeed said something to Ber-gling on 21 August about "three strikes and you're out."When asked why he had put that question,Berglingspoke of how Leadman Buzzy had said that if they weregoing to be late or absent and did not call in, they wouldbe fired.When it was pointed out that Bergling did notfall into that category because hewascalling in, hechanged his tack and said that he asked the question "be-cause of the attitude they had towards me," i.e., that"they knew I was going union."He agreed,however,49Not that I believe that Hamm is a necessarily reliable witness; Ihave noted,for example,that Foreman Rummell contradicted Hamm'stestimony that he had no knowledge that union cards were being passedout. Bergling,however,simply provides scant basis for trustso There are other reasons for discrediting Bergling on this point. Oneis that his September 1986 affidavit offers a less vindictive version "1don't need any solicitators on this job."Bergling testified that he remem-bered the pejorative descriptives"while I was being questioned" at thehearing, derived from his "inner feelings" and his "memory bank " Butfour pages later,those sources seem to have failed him: his final versionwas "goddamn union solicitators."A most useful witness on this score might have been Patty Miller. TheBoard has held in a series of cases that no adverse inference can bedrawn against a party for failure to produce a potentially corroboratingwitness when that witness is presumably available to the other party,even in such extreme instances as supervisorsWeisser Optical Ca,274NLRB 961 In 4 (1985),see alsoPlumbers Local 40(Mechanical Contrac-tor),242 NLRB 1157, 1160 fn 10(1979). There is no evidence that Millerwas still employed by Respondent at the time of the hearing or that anyparty was privy to her then-current address In light of these precedents,Ican draw no inference adverse to either party for the failure to callMiller.81that such an "attitude" had not been displayed on his 2previous days of not reporting without calling in andbeing late without calling in.However, althoughHamm statedthat he warned Ber-gling of the "three-strike" standard on 21 August, themanner inwhich thetestimony came in makes onewonder.Inote that Bergling had asked the same ques-tion about being retained on 21 August.Bergling's affida-vit shows that when Miller, on 26 August, conveyed tohim the message of "three strikes and you're out," Ber-glinghad asked what he meant. Referring to this, coun-sel for Respondent inquired of Bergling at the hearing,"Was it not explained to you that one time for the doc-tor's,one time for the next day when you were late.That's two strikes.And that day, August 26th, was a thirdstrike.That was explained to you,wasn't it?"Bergling saidthat it was.But implicit in the question posed by counselis the suggestion that the "three-strike" policy had neverbeen discussed with Bergling previously and thereforehad to be explained on 26 August.Again, however, in choosing between Hamm and Ber-gling,I feel constrained to credit the former.Hamm'stestimony,nonetheless,gives rise to a substantial questionabout whether the standard he applied to Bergling com-ported with the policy he otherwise followed. Hammsaid that in Respondent's company,each superintendentestablished his own attendancepolicy,and he testified atfirst that his policy was rather discretionary: "When Ifelt that the system had been abused, someone would befired." Subsequently, however, he testified that "you hadto keep a precedent on the job site, so you could not letone slide and another not . . . . [Y]ou had to use thesame rule for everybody. . . . Normally, I used the rule,three strikes and you are out."Hamm did not precisely explain the nature of a"strike" or the period over which the three-strike ruleextended.While he seemed at one point to be saying thata tardiness or absence was a "strike,"he also appeared tobe saying that thereasonmattered:Q. For purposes of letting [losing?] the job, it isno different,or is it, if someone is late or absent?A. It dependson the excuse.Hamm knew that Bergling's first "strike" was an ab-sence for a medical reason.As for tardiness,on this job-site, the record shows that employees did not punch aclockor sign in,and they were not docked any pay forshort periods of absence suchas Bergling'son 21 and 26August.Timesheets for the period 19 July-30 December are inevidence. These records show that in August and thefirst part of September (after which Hamm left), severalemployees did not work on more than 3 days in closeproximity, but Hamm testified that they might have beenworking temporarily at another site or have been out onan excused absence.He was unable to recall the reasonsfor the absence of any employee on particular days,which is understandable,and there appear to be no writ-ten records reflecting reasons for absence.Respondent, however, had Rummell testify to the rea-sons he "discharged" two employees.He fired a carpen- 82DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDter named Owens because"he was missing time, showingup late " The timesheets show that Owens began em-ployment on Friday, 15 August; was absent Thursday, 21August, and Friday, 22 August; was absent on Thursdayand Friday, 28 and 29 August; missed Friday, 5 Septem-ber, and Saturday, 6 September (assertedly a nonobliga-tory day, but one on which virtually the whole crewworked); and continued to work more steadily,missing aday here and there, until the week ending 14 October,when he was gone on 10 and 13 October, and thenmissed the entire week ending 21 October. He thereafterworked 2 full weeks ending 28 October and 4 Novem-ber, but missed 5, 6, 12, and 14 November. There is noentry indicating that Owens was fired, and it is notewor-thy that evenafter missing5, 6, 12, and 14 November, heworked a full day on Friday, 15 November.51Thus, in the first 22 days of his employment, Owenswas absent for at least 5 days. In the latter part of hisemployment, Owens missed 4 of 8 working days, pre-sumably the "missing time" to which Rummell referred;but because he was allowed to work on 15 November, areal question arises whether he was in fact discharged.Rummell also recalled discharging a carpenter named"Overt" because he "had missed time, showed up late";the timesheets show a carpenter named John Opert.After being hired on 10 September, Opert worked stead-ilyuntil the pay period ending Tuesday, 7 October,when he was out on Wednesday, 1 October, and Tues-day, 7 October. He worked the following 2 weeks, butwas absent the entire pay period ending Tuesday, 28 Oc-tober, and was also missing on Wednesday, 29 October.He was absent the following Monday, 3 November, butwas allowed to work on 4 November. He was out againon Wednesday, 5 November,cameback to work for theremainder of that pay period ending 11 November, butfailed to work on the latter day. He was out on Friday,14November (as were a number of others), and not atwork on Monday, 17 November. He worked only 6hours on 18 November, when all other employeesworked at least 8 hours. It would appear that he was ter-minated on Wednesday, 19 November; an entry on thetimesheet for the period ending Tuesday, 25 November,reads.laid offJohn Opert-Fired[other names follow]The summary sheet, however, does not mention Opert.Again, under a "three strikes-you're out" policy, itwouldappearthat Opert was permitted a good deal morelatitude than Bergling, although one cannot say that allof the absences were not excused. Looking at the latterportion of his tenure, he was gone for 6 straight days atthe end of October, and 5 of 11 workdays between 3 and17November-and still was permitted to work on 1851G C Exh 13,a compilation of employees released from the jobmade especially for litigation purposes,shows a blank for the date Owenswas released and for the"Reason "and 19 November. Whether he really was "fired" or"laid-off' is arguable. Respondent elicited Rummell's tes-timony about these two employees, and if there werereasons to explain the apparent largesse accorded Owensand Opert, as opposed to Bergling Respondent couldpresumably have undertaken to do so. Although it is truethat the termination of Owens and Opert took placeunder the regime of Hamm's successor, and there is testi-mony that each superintendent had discretion in thesematters, there is no reason to believe that Hamm's suc-cessor instructed Foreman Rummell to be more liberalthan Hamm had been in the past. Because Respondentitself raised the issues of Owens and Opert, indeed, thereis reason to believe the opposite.The four-page summary of terminations shows a"Reason" for the release of only 12 of the 38 terminatedemployees named there. Of the 12, 5 are called "quits."Only 3 of the 12, of which1isBergling,reflect a reasonhaving to do with attendance. The others in this catego-rywere Ron Clark and Robert Wiechert. Wiechertworked on September 3 and never returned. Clark's"Reason" is shown as "fired-missed too many days,"and it is worthy of consideration.Clarkwas hired, and worked, on 28 August Hemissed Friday, 29 August, Wednesday, 3 September, andThursday, 11 September. He was, nonetheless, permittedtowork for 8 hours on Friday, 12 September, and al-though the summary sheet states that he was released on12 September, that seems inconsistent with his workingon that day.52 More probably, his release occurredsometime after Saturday, 13 September, when, althoughvoluntary, the great majority of employees worked andClark did not.53 That Clark was still considered to be onthe payroll as late as 16 September is shown by the diag-onal linesdrawn to indicate that he was absent on 15 and16 September; no such diagonals appear subsequent tothe dates of discharge of Broll and Compell (Berglingwas discharged at the end of a pay period).Reflecting on the uncertainty of Hamm's "policy," areader strongly senses its discretionary aspect. For exam-ple,when asked whether an absence would be consid-ered "excused" if an employee called in to say he wouldbe late or absent, Hamm answered,"Perhaps,the firsttime that [he] did it." He went on, "But if it was to thepoint where it was being abused, then I thought othermeasures need to be takensometimes,yes."However,when asked if a doctor's note made the absence an ex-cused one, Hamm said, "Oh, yes, sir, of course."54Bergling was absent on 20 August for 1 full day.55 Hedid not call in, but he did bring in a medical excuse on21August He was about 5 minutes late on 21 August,but he did not call in to say that he would be. He wasperhaps 5 minutes late 3 workdays later, but he did callinOn the latter occasion, he was summarily discharged,52 The sheet also misstates the first day of Bergling's employment5s See testimony of Hamm, Tr 58454Whether Hamm intended to apply this to medical excuse situationsinwhich the employee had not called in was not explored at the hearing55G C Exh 12 also shows that Bergling was absent on 14 AugustThe record sheds no light on that absence, but obviously Hamm did notknow of or think of it as belonging under a "three-strike rule " ELION CONCRETEunder a "three-strikes-you're-out" standardHowever,even according to Hamm, there are "strikes" and thereare "strikes." Interestingly, Rummell testified to anotherkind of "strike" He said that Hamm told him that Ber-gling was fired because "hecalled in lateand it was histhird strike" Nowhere else do I find in the record anytime limitation as to when a call-in notification must bemadeBergling was, in Hamm's words, a "good carpenter."In fact, the record shows that Garland Parks had calledBergling to work repeatedly over an 8-year period inwhich Bergling had worked for Elion, despite the factthat Parks had fired him once around 1981 because oftardiness stemming from his lack of adequate transporta-tionThus, in the recent past, Bergling was transferredfrom the St. Paul Street job to the Baltimore StreetMarina to the Sheraton siteBut Bergling had become a union activist, a fact as-suredly known to Hamm after the Garland Parks shout-ing incidentThe record demonstrates union animus onRespondent's part. Taking into account the foregoing,the fact that I find that Respondent unlawfully dis-charged two other union adherents within a 7-dayperiod; the fact that Bergling's 20 August absence wasexcused, his 21 and 26 August tardinesses extremelybrief, and the last tardiness covered by a prearrival tele-phone call; and considering the apparent liberality withwhich other employees were treated before Rummelldischarged them,56 I am persuaded that Hamm seized onBergling's trivial lateness on 26 August as an excuse forgetting rid of him.57Ifind, therefore, that the discharge of Richard Ber-gling on 26 August violated Section 8(a)(3) of the Act.On the assumption that this case may be classified as a"dual motive" problem, The General Counsel has estab-lished to my satisfaction that Bergling's union activitywas a "motivating factor" in his discharge,NLRB v.TransportationManagement Corp,462U.S. 393, 401(1983), and Respondent has failed to "demonstrate" thatitwould have taken the same action even in the absenceof Bergling's protected conductWright Line,251 NLRB1083, 1089 (1980).5The discharge of BroilFinally, there is the case of Walter Broil, hired as acarpenter on 13 August and discharged on 27 August.As earlier noted, Broil was a veteran union member whowas told about the Towson job by Shanahan, and hepassed out authorization cards in the parking lot duringthe lunch period and elsewhere Broil testified, however,that to his knowledge, no supervisor saw him engage insuch activities, and he further said that he handed tos6Hamm'stestimony is that he had lunch in the office trailer withRummellevery day Surely, the standards applied, and to be applied, forrecidivist absentees was a matter of discussion between them As Hammtestified on this point, "I lay down the rules "57 In so concluding, I have taken into consideration the facts thatHamm has sincebeen discharged by Respondent and "did not leave onthe best of terms " This is a factor in Respondent's favor, on the otherhand, Hamm is still workingas a manager(see Tr 590, L 6) and likelywould not enjoy being found to have committed an unfair labor practice83Shanahan, at another parking lot away from the jobsite,the four or five cards he had gotten signedBroil testified that on 27 August, he was engaged in aproject with another carpenter An electrician came outof the portable toilet and stopped, and Broil made asmall joke, the electrician laughed and walked away.Minutes later, Rummell came up and asked if Broil hadfinished cutting the panels; Broil said he had not. Broilthen asked Rummell why Bergling had been fired thepreceding dayRummell responded, "That is it I amtired of all this union bullshit This is a nonunion job andwe are not interested in the union Dave and I watchedyou for 20 minutes this morning talking to an electri-cian " Broil denied the latter allegationRummell toldhim he was through, and Broil leftHamm and Rummell gave some rather remarkable tes-timony, in two different respects, regarding the reasonfor Broil's dismissal. Rummell, when called to testify byGeneral Counsel, said that, on 27 August, he stood onthe second floor and watched Broil "walk away fromwhere he was working" and talk to an "electrician" for"fifteen, twenty minutes." Rummell also testified that hehad seen Broil doing this previously and had warned himthat "if he wanted to keep his job, he had to keep hismind on our work." Broil denied that he had ever been"warned about anything "The most interesting aspect of Rummell's testimony isthat when he testified as an adverse witness, he answered"Yes" to the General Counsel's question whether it washe who "decided" to fire Broil and "No" to the question"Did you consult with anybody else?" Before Rummellreappeared as Respondent's witness, however, Hammtestified, also as an adverse witness He testified that on27 August,hehad observed Broil for 20 minutes "b.s.ingwith everybody walked by, electricians, plumbers andwas just not doing work " Having witnessed this, Hammsaid, he "told Harold to go fire the guy " Hamm subse-quentlymade" clear that Rummell discharged Broil"under my direction " .We thus have Rummell testifying thathehad observedBroil for a period of time "walk[ing] away from" hiswork, and talking to an "electrician" and, without"consult[ing]" anyone, had "decided" to discharge himand did so; and Hamm testifying that he had watchedBroil for 20 minutes, "b s ing with everybody walked by,electricians,plumbers," at the end of which he "toldHarold" to fire him. Matters became even more confusedwhen Respondent recalled Rummell as its witnessHaving testified at the 21 April hearing thathewas theobserver of Broil, thathemade the decision to terminate,and that he did not "consult" anyone, on 1 May, in hissecond appearance on the witness stand, Rummell testi-fied that Hamm "called me over to the side . . . [and]said `Look at that man I want you to get rid of him.'And I went down and told him "The failure of Rummell's first version to jibe withHamm's account and the subsequent 180 degree changeinRummell's testimony to accommodate that given byHamm are strong signals that Respondent was engaginginfalsificationof its explanation of the discharge ofBroilAdded reason for doubting Rummell's fidelity to 84DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDthe truth,and for bolstering Broil's version of the termi-nation colloquy,isfound in the following course ofevents.Broil had testified,prior to Rummell's second ap-pearance as a witness,that just before he was fired, heasked Rummell why he had discharged Bergling the pre-vious day.When Respondent asked Rummell about this,the following occurred:Q. [W]as thereany mention of Richard Berglinginthe conversation that ensued between you andWalter Broil?A. No.Q.... Did you tell him you did not fire Rich-ard? Or did you have any discussion about Richard?A. I said Idid not fire him.Q. Did he ask you whether you fired him?A. He might have.Q.Did he ask you at that time why you firedRichard?A. He might have,I do not know.Broil's probing about the reason for Bergling's termi-nation quite naturally might have led to Rummell's out-burst about being "tired of all this union bullshit," andtends to confirm the reason not only for Broil's dis-charge but also for Bergling's.That Broil did in fact askthe question is strongly suggested by an exchange be-tween Respondent's counsel and Rummell about Hamm'snotification to Rummell of Bergling's discharge and thereason therefor("[B]ecause he called in late and it washis third strike").Counsel asked,"Did you tell that toWalterwhen Walter asked you?'Rummell replied simply,"No."Iam inclined to believe that Broil, a union memberand colleague of Shanahan's,who applied for the job atShanahan's suggestion,was indeed engaged in the circu-lation of union cards, and it seems likely to me that, inthis small community of employees,some of whom ad-mittedly talked to Hamm about Shanahan'sactivities,Hamm and Rummell were very likely aware of Broil'sown activism(putting aside,as previously discussed, thepossibility that they did actually observe him with Shan-ahan on two occasions).Ibelieve that Broil did askRummell about Bergling's discharge-Rummell virtuallyconfirmed this-and Broil obviously was not posing anidlequestion-he was undoubtedly referring to, andRummell undoubtedly perceived it as, a reference toBergling's union adherence. There is good reason toassume that this calculated query would have provokedRummell's reference to "union bullshit"to which Broiltestified.But even if this were not so, there remain the truly in-credible problems with Respondent's vacillating attemptsto explain the sequence of events that led to Broil's dis-charge.In considering,together with the other evidence,the inference to be drawn from the initial conflict be-tween Hamm and Rummell in explaining the circum-stances preceding the discharge,followed by Rummell'srecantation of his original account, I find it eminentlyjustified to believe that the discharge of Broil on 27August-the third discharge of a union supporter in 7days-was motivated entirely by his protected activities.In so finding,I also conclude that,on 27 August, Broildid not spend 15 or 20 minutes chatting with anothertradesman.Being aware that Compel had been fired on21August and Bergling on 26 August,Icannot believethat Broll, an outstanding candidate for a similar fate,would have been so foolish as to provide such a pretexton 27 August.For the same reason, I doubt the veracityof Rummell's controverted testimony that he had twicebefore seen Broil wasting time in similar conversationsand had warned him of potential discharge for such be-havior-had that been so, I do not imagine that, on 27August, Broil would have openly invited such reprisal.CONCLUSIONS OF LAW1.Elion Concrete,Inc. is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2.Carpenters DistrictCouncil,Baltimoreand Vicinity,a/w United Brotherhood of Carpenters and Joiners ofAmerica is a labor organization within the meaning ofSection2(5) of the Act.3.By refusing to hire Muhammad Ibn Hoballah onand after 9 April 1986,Respondent violated Section8(a)(4) and(1) of the Act.4.By, on 21,26, and 27 August 1986, discharging, re-spectively,RobertCompel,RichardBergling,andWalter Broil Respondent violated Section 8(a)(3) and (1)of the Act.5.By threatening employees,on 18 August 1986, forengaging in union activities Respondent violated Section8(a)(1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.7.Except as set out above Respondent has not violatedthe Act inany other respect alleged in the complaint.THE REMEDYI shall recommend that Respondent be required to fur-nish certain remedial relief in order to restore the statusquo ante.InHaberman ConstructionCo.,236 NLRB 79 (1979),enf.denied on other grounds641F.2d 351 (5th Cir.1979), citedwith approval inDaniel Construction Co.,276 NLRB1093 fn.5 (1985),the Board held that evenwhere the respondent hired on a project-by-project basis,if there was a "distinct possibility" that, absent discrimi-nation,Respondent would have retained,transferred, orrehired at least some of the discriminatees for newprojects,they should be ordered reinstated with backpay.There is evidence here of a pattern of recalling employ-ees (Hoballah testified without contradiction that he sawfour laborers he had worked with at the St. Paul Streetjob who were employed at the BaltimoreCivic Centersite;Bergling and Garland Parks made it clear that Ber-gling had often been recalledtowork byRespondent).Thus,even if the projects on which the four discrimina-teeswere(or, in Hoballah's case, wished to be) em-ployedhave been completed,"the possibility that someor all of the discriminatees involved in this case mightalso have been carried over or rehired for new projectsbut for Respondent's discrimination against them,"Ha- ELION CONCRETE85berman,supra at 79 fn 3, provides a basis for a reinstate-ment and backpay remedy. "The determination of whichemployees, if any, would have continued in Respondent'semployment and for how long can best be made at thecompliance stage of the proceedings " IbidHaving found that Respondent unlawfully refused tohire or discharge the four employees at issue here, I shallrecommend that it be ordered to offer them immediateand full reinstatement, without prejudice to their seniori-ty and other rights and privileges, and to make themwhole for any loss of earnings they may have sufferedfrom the dates set out in the Conclusions of Law aboveto the date of Respondent's offers of reinstatement, withinterest, in accordance with FW.WoolworthCo., 90NLRB 289 (1950), andNew Horizons for the Retarded,283 NLRB 1173 (1988).58I shall also recommend that Respondent be required topost appropriate noticesAs in every other brief filed by the General Counselformany months now, a visitatorial clause is sought.With only one exception known to me,Shoppers Choice,280 NLRB 1306 (1986), the Board has uniformly refusedto grant the request, citing, simply, the "circumstances."Big Rappears to be an oversight. Given this experience,I find no unusual circumstances here on which the Boardwould grant the remedy.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed59ORDERThe Respondent, Elton Concrete, Inc, Baltimore,Maryland, its officers, agents, successors, and assigns,shall1Cease and desist from(a)Discharging or otherwise discriminating againstemployees because of any activities on behalf of Carpen-tersDistrictCouncil,Baltimore andVicinity,a/wUnited Brotherhood of Carpenters and Joiners of Amer-ica, or any other labor organization(b) Refusing to hire or otherwise discriminating againstemployees for filing or intending to file a charge withthe National Labor Relations Board.(c)Threatening employees for engaging in union ac-tivities.(d) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightsto self-organization, to form, join, or assist any labor or-se Interest on and after 1 January 1987 shall be computed at the"short-term Federal rate" for the underpayment of taxes as set out in the1987 amendment to 26 U S C § 6621 Interest on amounts accrued priorto 1 January 1987 (the effective date of the 1986 amendment to 26 U S C§ 6621) shall be computed in accordance withFlorida Steel Corp,231NLRB 651 (1977)59' If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesganization, to bargain collectively through representa-tives of their own choosing, to engage in concerted ac-tivities for the purposes of collective bargaining or othermutual aid, or to refrain from any and all such activities2Take the following affirmative action necessary toeffectuate the policies of the Act(a) Immediately offer to Muhammad Ibn Hoballah,Robert Compel, Richard Bergling, and Walter Broll fullreinstatement to their former positions of employment(or, in Hoballah's case, to the position for which he ap-plied in April 1986) or, if those jobs no longer exist, tosubstantially equivalent positions of employment, withoutloss of seniority or other privileges enjoyed, dischargingif necessary other employees who may have been hiredin their places. If those projects on which these employ-ees worked or would have worked have been completed,then the offers of reinstatement shall be to substantiallyequivalent positions of employment on any other projectof Respondent's that these employees would have beenemployed but for Respondent's unlawful conduct(b)Make whole Hoballah, Compel, Bergling, andBroil for any loss of wages and other benefits, plus inter-est, suffered as a result of their being terminated or re-fused employment by reason of the discrimination againstthem, in the manner set forth in the remedy section ofthis decision.(c) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst them, in any way(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,essary to analyze the amount of backpay due under theterms of this Order.(e)Post at its place of business and current construc-tion projects copies of the attached notice marked "Ap-pendix."60 Copies of the notice, on forms provided bythe Regional Director for Region 5, after being signedby the Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily postedReasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyIT IS FURTHER RECOMMENDED that those portions ofthe complaint found to be without merit are dismissed.so If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, loin, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT discharge or otherwise discriminateagainstany employees to discourage membership in Car-pentersDistrictCouncil, Baltimore and Vicinity, a/wUnited Brotherhood of Carpenters and Joiners of Amer-ica, or any other labor organizationWE WILL NOT refuse to hire or otherwise discriminateagainst employees for filing or intending to file a chargewith the National Labor Relations Board.WE WILL NOT threaten employees for engaging inunion activitiesWE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of theirrights under the National Labor Relations ActWE WILL offer Muhammad Ibn Hoballah, RobertCompel, Richard Bergling, and Walter Broll immediateand full employment; WE WILL compensate them withinterest for any loss of pay they may have suffered be-cause of our unlawful actions against them, and WE WILLremove from our personnel files any reference to the dis-charges of Compel, Bergling, and Broil in August 1986and notify them of this action and of our intention not torely on such discharges in future personnel actions.ELION CONCRETE, INC 87PAGE LEFTBLANKINTENTIONALLY.